The IDS dated 10/4/22 has been considered.  Note that one document has a line through it, as it has not been considered.  This reference is not in the English language.

Claims 1 to 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 17 of U.S. Patent No. 11,220,578. Although the claims at issue are not identical, they are not patentably distinct from each other because of reasons noted in the previous office action.  Applicants’ reply indicates that a Terminal Disclaimer was filed but only one Terminal Disclaimer, directed to the obviousness type double patenting rejection over 16/851,385, was filed.

Claims 1 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	While applicants have amended the claims in an effort to overcome the previous rejections under 35 U.S.C. 112(b), many issues and rejections remain.  
	For claim interpretation purposes the Examiner notes that “mixtures of cyclic branched siloxanes having exclusively D and T units” is considered to mean that the siloxane contains both cyclic and branched units in the same molecule (since the siloxane is described as both cyclic and branched and it has both D and T units) and that only D and T units are present in this siloxane.  
	Also for claim interpretation purposes, note that it is clear that the language in claim 12 (and others) that refers to acetoxy group of the branched siloxane that this is the acetoxy-bearing branched siloxane.
	In claim 1, reference to “a trifluoromethanesulfonic acid-treated acetoxysiloxane” is confusing since it is unclear what this is or if it refers to previously in the claim. Note for instance that it is an acetoxy-modified branched siloxane in the second step that is treated with trifluoromethanesulfonic acid.
	In claim 2, “having exclusively of siloxanes…” is confusing.
	In claim 2 it is unclear what the siloxane matrix is and how it corresponds to anything in claim 1.
	In  claim 2 the phrase “such as” renders this limitation indefinite.
	In claim 3 it is unclear what the siloxane matrix is and how it corresponds to anything in claim 1.
	In claim 4 it is unclear what is intended by an acetylation step and how this corresponds to anything in claim 1.
	In claims 6, 7 and 9 it is unclear what is embraced by “the replacement of the siloxane bonded acetoxy group” and how this corresponds to anything in claim 1.  For instance there are no siloxane-bonded acetoxy groups referenced in claim 1and there is no replacement step in claim 1.  Claim 1 does refer to a acetoxy-modified branched siloxane.
	In claim 6 the phrase “in particular” renders the terms after it indefinite as it is unclear what weight to give these terms.
	In claim 10 it is unclear what is meant by “an acetylation step” and how this applies to any step found in claim 1.
	In claim 11 the word “or” should be inserted prior to the newly added language “the radical of formula…”.
	In claim 15, “having exclusively of siloxanes…” is confusing.
	In claim 15 and 20 it is confusing to include siloxane cycles in the mixture of cyclic branched siloxanes when these siloxanes are defined as having exclusively D and T units.  Such siloxane cycles contain only D units.
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
11/25/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765